Case 2:19-cv-00164-DSF-JC Document 71 Filed 10/31/19 Page 1 of 4 Page ID #:699



Jon B. Fougner (State Bar No. 314097)
jon@fougnerlaw.com
600 California Street, 11th Floor
San Francisco, California 94108
Telephone: (415) 577-5829
Facsimile: (206) 338-0783

[Additional counsel appear on signature
page]

Attorneys for Plaintiff Terry Fabricant and
the Proposed Class

                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                          WESTERN DIVISION

TERRY FABRICANT, individually
and on behalf of all others similarly         Case No. 2:19-cv-00164-DSF-JC
situated,
                                              JOINT STATUS REPORT
                   Plaintiff,
                                              Action Filed: January 8, 2019
      v.
                                              Judge: Hon. Dale S. Fischer
GOLDWATER BANK, N.A. a/k/a
“GOLDWATER BANK, N.A. INC.”                   Magistrate Judge: Hon. Jacqueline
a/k/a “GOLDWATER BANK, N.A.                   Chooljian
INCORPORATED,”

                   Defendant.




      Pursuant to the Court’s October 9, 2019 Order (Dkt. No. 66), the parties
jointly submit the following status report:
Case 2:19-cv-00164-DSF-JC Document 71 Filed 10/31/19 Page 2 of 4 Page ID #:700




   1. On July 17, 2019, this Court granted Defendant Goldwater Bank’s Motion to
      Strike Class Allegations. (Dkt. No. 49.)
   2. On July 31, 2019, Plaintiff Terry Fabricant filed a petition to the Ninth
      Circuit for permission to appeal that order pursuant to Federal Rule of Civil
      Procedure 23(f). (Dkt. No. 55, Notice of filing Rule 23(f) petition for
      permission to appeal); Fabricant v. Goldwater Bank, N.A., No. 19-80099
      (9th Cir.).
   3. While Plaintiff’s petition was pending before the Ninth Circuit, on October
      7, 2019, the Parties jointly filed a stipulation to stay the case and vacate all
      deadlines pending the outcome of Plaintiff’s petition and appeal. (Dkt. No.
      65).
   4. On October 9, 2019, the Court granted the Parties’ stipulation and directed
      the Parties to jointly file a status update every 120 days and no later than 2
      weeks after each of the following events: (1) the Ninth Circuit’s ruling on
      the petition; (2) the Ninth Circuit’s ruling on any permitted appeal. (Dkt. No.
      66).
   5. Pursuant to the Court’s October 9, 2019 Order, the Parties report that the
      Ninth Circuit issued an order granting Plaintiff’s Petition for Permission to
      Appeal on October 24, 2019. (Dkt. No. 67).
   6. The Ninth Circuit has assigned the appeal to docket number 19-56227. (Dkt.
      No. 68).
   7. The Ninth Circuit has set a briefing schedule, with Plaintiff’s principal brief
      due by February 3, 2020; Defendant’s principal response brief due by March
      3, 2020; and Plaintiff’s reply brief due by March 24, 2020. (Time Schedule
      Order, Dkt. No. 68 at ECF 2).
                          SIGNATURE ATTESTATION
      The CM/ECF user filing this paper attests its other signatories concur in its
content and authorize its filing.
Case 2:19-cv-00164-DSF-JC Document 71 Filed 10/31/19 Page 3 of 4 Page ID #:701




      RESPECTFULLY SUBMITTED on October 31, 2019.


                              By:   s/ Jon Fougner
                                    E-mail: Jon@FougnerLaw.com

                                    Robert Stempler (State Bar No. 160299)
                                    E-mail: socalconsumerlawyer@gmail.com
                                    CONSUMER LAW OFFICE OF ROBERT
                                    STEMPLER, APC
                                    8200 Wilshire Boulevard, Suite 200
                                    Beverly Hills, California, 90211
                                    Telephone: (323) 486-0102

                                    Anthony I. Paronich
                                    Email: anthony@paronichlaw.com
                                    PARONICH LAW, P.C.
                                    350 Lincoln Street, Suite 2400
                                    Hingham, Massachusetts 02043
                                    Telephone: (617) 738-7080
                                    Facsimile: (617) 830-0327
                                    Admitted Pro Hac Vice

                                    Andrew W. Heidarpour
                                    E-mail: AHeidarpour@HLFirm.com
                                    HEIDARPOUR LAW FIRM, PPC
                                    1300 Pennsylvania Avenue NW, 190-318
                                    Washington, DC 20004
                                    Telephone: (202) 234-2727
                                    Admitted Pro Hac Vice

                                    Attorneys for Plaintiff Terry Fabricant and
                                    the Proposed Class
Case 2:19-cv-00164-DSF-JC Document 71 Filed 10/31/19 Page 4 of 4 Page ID #:702




                                    s/ Sean C. Wagner
                                    Sean C. Wagner
                                    sean.wagner@wagnerhicks.law
                                    WAGNER HICKS PLLC
                                    831 E. Morehead Street, Suite 650
                                    Charlotte, NC 28202
                                    Telephone: (704) 705-7358
                                    Admitted Pro Hac Vice

                                    Marie Maurice (S.B.N.: 258069)
                                    mmaurice@imwlaw.com
                                    Jack F. Altura (S.B.N.: 297314)
                                    jaltura@imwlaw.com
                                    IVIE, McNEILL & WYATT
                                    444 S. Flower Street, Suite 1800
                                    Los Angeles, CA 90017-2919
                                    Tel: (213) 489-0028
                                    Fax (213) 489-0552

                                    Attorneys for Defendant Goldwater Bank,
                                    N.A.
